Citation Nr: 1044363	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-24 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.

3.  Entitlement to service connection for low back disability, to 
include as secondary to service-connected pes planus disability.

4.  Entitlement to service connection for bilateral knee 
disability, to include as secondary to service-connected pes 
planus disability.

5.  Entitlement to service connection for psychiatric disability 
other than posttraumatic stress disorder (PTSD), to include 
depression.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for PTSD.

7.  Entitlement to service connection for alcoholism secondary to 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to November 1966.

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A June 2006 RO decision denied entitlement to service connection 
for tinnitus and diabetes mellitus.  An August 2007 RO decision 
denied entitlement to service connection for depression and 
alcoholism.  A February 2008 RO decision denied entitlement to 
service connection for low back disability and bilateral knee 
disability.

The Veteran appeared before the undersigned Veterans Law Judge in 
April 2010 and delivered sworn testimony at a Travel Board 
hearing in St. Paul, Minnesota.

A rating decision dated in October 2009 denied claims for 
increased ratings for pes planus and hearing loss disability, and 
also denied service connection for gout.  The Veteran has not 
expressed disagreement with any of the actions taken in the 
October 2009 RO decision.

The issue of entitlement to service connection for 
bilateral ankle disability, to include as secondary to 
service-connected pes planus disability, has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for PTSD, 
and entitlement to service connection for alcoholism as secondary 
to psychiatric disability, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not shown in service or within a year of 
discharge from service, and there has been no demonstration by 
competent medical, or competent and credible lay, evidence of 
record of a nexus or link between tinnitus and the Veteran's 
active service.

2.  The Veteran did not have service in Vietnam during the 
Vietnam era.

3.  Diabetes mellitus was initially demonstrated years after 
service, and there has been no demonstration by competent 
medical, or competent and credible lay, evidence of record that 
diabetes mellitus is related to the Veteran's service in the 
military, including exposure to Agent Orange.

4.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that low back 
disability with sciatica is etiologically related to, or 
chronically aggravated by, service or service-connected pes 
planus disability.

5.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that bilateral 
knee disability is etiologically related to, or chronically 
aggravated by, service or service-connected pes planus 
disability.

6.  An acquired psychiatric disability (other than PTSD), to 
include depression, was initially demonstrated years after 
service, and there has been no demonstration by competent 
medical, or competent and credible lay, evidence of record of a 
nexus or link between an acquired psychiatric disability other 
than PTSD and the Veteran's active service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed (as an organic disease of the 
nervous system) to have been so incurred or aggravated. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2010).

2.  Diabetes mellitus was not incurred in or aggravated by the 
Veteran's active service, and may not be presumed to have been so 
incurred or aggravated, to include as due to Agent Orange 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Low back disability with sciatica was not incurred in or 
aggravated by active service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to, or 
chronically aggravated by, service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2010).

4.  Bilateral knee disability was not incurred in or aggravated 
by active service, may not be presumed to have been so incurred 
or aggravated, and is not proximately due to, or chronically 
aggravated by, service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2010).

5.  An acquired psychiatric disability other than PTSD, to 
include depression, was not incurred in or aggravated by the 
Veteran's active service, nor may a psychosis be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2006, July 2007, October 2007, 
and January 2008 the Veteran was informed of the evidence and 
information necessary to substantiate the claims, the information 
required of the appellant to enable VA to obtain evidence in 
support of the claims, the assistance that VA would provide to 
obtain evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for VA 
to obtain such evidence.  In a March 20, 2006 letter, the Veteran 
received notice regarding the assignment of a disability rating 
and/or effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
complete VCAA notice with regard to the tinnitus and diabetes 
mellitus claims was not completed prior to the initial AOJ 
adjudication of the claims, such notice was not compliant with 
Pelegrini.  However, as the case was readjudicated thereafter, 
there is no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Board notes that service treatment records are associated 
with the claims file, as are VA and private medical records.  In 
April 2006 the Veteran underwent a VA audiological examination, 
and in November 2007 the Veteran underwent a VA joints (that 
included the knees and low back) examination.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the April 2006 and November 2007 VA opinions are 
more than adequate, as the examiners elicited information 
concerning the Veteran's military service and considered the 
pertinent evidence of record.  Supporting rationale for the 
opinions was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  As the evidence does not establish that the Veteran 
suffered an injury, disease or event noted during military 
service related to the diabetes or depression claims, the Board 
finds that affording the Veteran an examination for the purpose 
of obtaining an opinion concerning a possible relationship 
between the Veteran's diabetes and depression and his military 
service is not appropriate in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining an 
opinion with respect to the issues on appeal has been met.  38 
C.F.R. § 3.159(c)(4).

While this case was held open for 30 days in order to allow the 
Veteran adequate opportunity to submit additional information 
(April 2010 Board hearing transcript, pages 7-8), the Board notes 
that no such information has been received.  The Veteran has not 
referenced any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met, and the 
Board will address the merits of the claims.

Applicable Law

Service connection is warranted if it is shown that a veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service, or for aggravation of a preexisting 
injury or disease in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for tinnitus (as organic diseases of the 
nervous system), a psychosis, arthritis, and diabetes mellitus 
may be presumed, subject to rebuttal, if manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 2002).

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen.  Effective October 10, 2006, VA 
amended 38 C.F.R. § 3.310 (b) to read as follows:  Aggravation of 
nonservice-connected disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.

I.  Tinnitus

The Veteran asserts that he has tinnitus as a result of exposure 
to gunfire as well as exposure to boiler room noise while serving 
aboard a Navy vessel.  The Veteran's July 1965 service enlistment 
examination noted that the Veteran's ears were normal.  The 
Veteran's service treatment records are negative for any recorded 
evidence of tinnitus, and an October 1966 service examination 
report showed that his ears were clinically evaluated as normal; 
the Veteran specifically denied ear trouble on the corresponding 
report of medical history.  The Veteran's November 1966 service 
separation examination report showed that his ears were 
clinically evaluated as normal.

At an April 2006 VA audiological examination, the Veteran 
complained of non-localized tinnitus that occurred daily and 
lasted minutes.  The examiner noted that the Veteran "could not 
provide any guess as to an approximate date of onset but denies 
experiencing tinnitus in the military."  The April 2006 VA 
audiologist concluded his examination report as follows:

By history it is not likely that the 
veteran's tinnitus is related to military 
noise exposure.  The veteran denies 
experiencing tinnitus in the military.

At the April 2010 Board hearing (April 2010 Board hearing 
transcript, pages 3-4), the testimony was as follows:

[Veteran's representative]:  The point 
being that he was exposed to a lot of 
noise.  He did have a CMP exam and the 
examiner opined that he said he did not 
have the ringing or tinnitus in his ears.  
If you want to explain yourself to that 
issue.

[Veteran]:  Yes, I did tell her that I have 
constant ringing in my ears and next thing 
I know, is when I talked to my 
representative, he also said that I said 
no.  I did not say no.  I said yes.

[Veteran's representative]:  So I just 
wanted to have him give testimony to the 
fact that when the question was asked, he 
did acknowledge that he did have the 
ringing in his ears.  And I also wanted to 
expose the type of noise that he was 
exposed to while in service.  And I guess 
we just wanted to offset the record, as far 
what was said or not said during the actual 
CMP exam.

As noted, service treatment records show no complaint of 
tinnitus, and the service discharge examination report indicated 
that the Veteran's ears were clinically evaluated as normal.  The 
evidence of record reveals that the first medical evidence of 
tinnitus was years following service, and there is no competent 
medical evidence or opinion indicating that the Veteran's 
tinnitus is related to service.  Rather, the April 2006 VA 
examiner opined that tinnitus was not likely related to the 
Veteran's military service.  The Board notes in passing that the 
April 2006 VA examiner linked the Veteran's hearing loss 
disability to his military service.

The Veteran is competent to report having sustained acoustic 
trauma during his service, and as such is consistent with the 
circumstances of his service, such assertions are deemed to be 
credible.  The Board notes that the Veteran is competent to 
provide testimony and statements (such as those made at his April 
2010 Board hearing) concerning factual matters of which he has 
first hand knowledge (i.e., experiencing or observing noise 
exposure and tinnitus during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds that the Veteran's statements as to continuity of 
tinnitus since service are less than credible (See Curry v. 
Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous 
evidence has greater probative value than history as reported by 
the veteran).  It is reasonable to expect that if indeed tinnitus 
had been present at service separation, the Veteran would have 
noted it at that time when listing other problems.  Not only is 
there an absence of objective medical evidence in support of the 
Veteran's current assertions made in conjunction with a claim for 
monetary benefits, his current assertion conflicts with his 
assertion in service when he in fact specifically denied that he 
had any ear problems in a report of medical history completed in 
conjunction with examination for separation from service.

Since there has been no demonstration by medical evidence of 
record, or competent and credible lay evidence, that the Veteran 
experienced tinnitus during service, or within a year of 
discharge from service, or that his current tinnitus is related 
to service, the preponderance of the evidence is against the 
claim for service connection for tinnitus.  

II.  Diabetes mellitus

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during such 
service to an herbicide agent (i.e., Agent Orange).  38 C.F.R. § 
3.307(a)(6).  Furthermore, the diseases (such as diabetes) listed 
at 38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  See also 75 Fed. Reg. 
53,202 (August 31, 2010).

The Veteran asserts that he has diabetes mellitus as a result of 
exposure to Agent Orange.  The Veteran has essentially indicated 
that during active service he handled and came into contact with 
barrels of Agent Orange that were leaking.

The Veteran's service treatment records are negative for any 
recorded evidence of diabetes, and on examination in October 
1966, and in November 1966 for separation from service, his 
endocrine system was clinically evaluated as normal, and his 
urinalysis was negative for sugar.

Medical records noted a diagnosis of diabetes beginning in April 
1992.

At his April 2010 Board hearing (April 2010 Board hearing 
transcript, pages 6-7), the Veteran essentially indicated that 
during service he had gone to a warehouse and loaded barrels of 
Agent Orange on pallets in preparation for shipping.  The Veteran 
indicated that the barrels were leaking and that a supervisor had 
informed him that the barrels contained Agent Orange.

The RO has attempted to verify the Veteran's assertion of 
exposure to herbicides during service.  A March 2006 VA Form 3101 
indicated that there was no evidence of exposure to herbicides in 
the Veteran's record.

The Veteran did not serve in Vietnam and has not claimed as such.  
His assertion regarding his contact with barrels of Agent Orange 
does not meet the criteria of service on the landmass of Vietnam 
to trigger the presumption that the Veteran was exposed to Agent 
Orange.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S. Ct. 1002 (2009).  Hence, the Board finds that 
service connection for the Veteran's diabetes as a result of 
exposure to Agent Orange is not warranted on a presumptive basis 
under current VA law.  38 C.F.R. §3.307(a)(6).

The Board also finds that the preponderance of the evidence is 
against the claim for service connection for diabetes as a result 
of exposure to herbicides on a nonpresumptive direct-incurrence 
basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
The evidence of record does not support the Veteran's contention 
that he was exposed to herbicides during service.  Further, the 
medical evidence of record also reflects that the Veteran was not 
diagnosed with diabetes until years following service, and no 
healthcare professional has provided an opinion suggesting a link 
between the Veteran's diabetes mellitus and his active military 
service.

Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the Veteran is not competent to say that he 
has diabetes as a result of any event during service.  A 
layperson is generally not deemed competent to opine on a matter 
that requires medical knowledge, such as the question of whether 
a chronic disability is currently present or a determination of 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As such, the preponderance of the evidence is against service 
connection for diabetes mellitus.



III.  Low back disability

In a rating decision dated in July 2007, the Veteran was granted 
service connection for bilateral pes planus.  In his September 
2007 claim, the Veteran asserted that his low back disability 
with sciatica was related to his service-connected pes planus.

The Veteran's service treatment records, including the Veteran's 
service separation examination, contain no complaints or 
diagnoses of low back disability.

In a September 2007 letter, the Veteran's chiropractors (S.K.W., 
D.C. and N.K.L., D.C.) stated as follows:

This letter is to inform you that [the 
Veteran] has been treating at our office 
for sciatica and low back pain since April 
12th, 2006.  [The Veteran] has flat feet 
that are contributing to his low back and 
sciatica pain.  Improper foot biomechanics 
can affect the knee, hip, pelvis and the 
spine, especially the lower back.

At a November 2007 VA examination, the Veteran reported having 
had back pain which began in the 1960s.  The Veteran indicated 
that he had constant back pain with paresthesia down both legs.  
X-rays revealed mild degenerative changes of the lumbar spine.  
The November 2007 VA examiner opined as follows:

It is less likely as not that the veteran's 
current low back condition is a result of 
or aggravation of his service connected 
bilateral pes planus.  The low back pain is 
more likely as not due to other factors, 
including "body habitus of obesity."  
There is no significant gait alteration 
present.

At his April 2010 Board hearing (April 2010 Board hearing 
transcript, pages 22-24), the Veteran indicated that during 
service he had gone to sick call for back pain.  The Veteran 
essentially stated that he was placed on a few hours bed rest and 
given aspirin to treat his back pain.

The Board finds that the most competent medical evidence fails to 
demonstrate that the Veteran's low back disability is causally 
related to, or aggravated by, his service-connected pes planus.  
The Board acknowledges that the September 2007 letter from the 
Veteran's private chiropractors stated that the Veteran's flat 
feet (i.e., improper foot biomechanics) were "contributing to 
his low back and sciatica pain."  The November 2007 VA examiner, 
a physician, after reviewing the Veteran's claims folder, 
including the September 2007 letter from the Veteran's private 
chiropractors, noting the Veteran's relevant medical history, and 
performing a contemporaneous examination, provided a rationale 
for the opinion given.  In particular, the November 2007 VA 
examiner noted that the Veteran's low back pain was likely due to 
factors such as obesity; the November 2007 VA examiner also 
observed that there had been no "significant gait alteration 
present."  In sum, the Board finds that the November 2007 VA 
physician's opinion is more comprehensive, probative, and 
persuasive than the September 2007 private chiropractors 
statements.

As for direct service connection, the medical evidence fails to 
indicate that the Veteran had any chronic low back disability (or 
sciatica) during service or within a year thereafter, and there 
is no medical opinion causally relating that disability to his 
military service.  The November 2007 VA examiner noted that there 
was no pathologic back diagnosis attributable to military 
service.

The Board notes that the Veteran is competent to provide 
statements and testimony concerning factual matters of which he 
has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As a 
layman, however, the Veteran simply does not have the necessary 
medical training and/or expertise to opine whether he has low 
back disability related to service, or the result of, or 
aggravated by, service-connected disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In short, the preponderance of the evidence is against service 
connection for low back disability, to include as secondary to 
service-connected pes planus disability.

IV.  Knee disability

In his September 2007 claim, the Veteran asserted that his 
bilateral knee disability was related to his service-connected 
pes planus disability.

The Veteran's service treatment records, including the Veteran's 
service separation examination, contain no complaints or 
diagnoses of knee disability.

At a November 2007 VA examination, the Veteran reported having 
had bilateral knee pain which began in the 1960s.  The Veteran 
indicated that he had achy, intermittent knee pain.  X-rays 
revealed mild degenerative changes of the knees.  The November 
2007 VA examiner opined as follows:

It is less likely as not that the veteran's 
current bilateral knee condition is a 
result of or aggravation of his service 
connected bilateral pes planus.  The 
bilateral knee pain is more likely as not 
due to other factors, including "body 
habitus of obesity."  There is no 
significant gait alteration present.

At his April 2010 Board hearing (April 2010 Board hearing 
transcript, page 27), the Veteran indicated that he did not have 
any trouble with his knees during service.

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran has a bilateral knee disability that 
is causally related to, or aggravated by, his service-connected 
pes planus disability.  The Board notes that there is no opinion 
of record contrary to the November 2007 VA examiner's opinion.  
In this regard, the Board notes that the September 2007 private 
chiropractors did not specifically relate the Veteran's knee 
disability to his service-connected pes planus disability.

As for direct service connection, the medical evidence fails to 
indicate that the Veteran had any chronic knee disability during 
service or within a year thereafter, and there is no medical 
opinion causally relating that disability to his military 
service.

The Board notes that the Veteran is competent to provide 
statements and testimony concerning factual matters of which he 
has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  As a 
layman, however, the Veteran simply does not have the necessary 
medical training and/or expertise to opine whether he has any 
knee disability related to service-connected disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In short, the preponderance of the evidence is against service 
connection for bilateral knee disability, to include as secondary 
to service-connected pes planus disability.

V.  Psychiatric disability (other than PTSD)

The Veteran asserts that he has depression as a result of 
circumstances related to a period of confinement to the "brig" 
during service.

The Veteran's service treatment records are negative for any 
recorded evidence of any complaints or diagnoses of psychiatric 
disability.  An October 1966 service separation examination 
report showed that his psychiatric system was clinically 
evaluated as normal; the Veteran specifically denied depression, 
excessive worry, and nervous trouble of any kind on the 
corresponding report of medical history.  The Veteran's November 
1966 service separation examination report showed that his 
psychiatric system was clinically evaluated as normal.

VA records dated in June and July 1986 reflect depression and 
chemical dependency.

An October 2007 letter from a private licensed social worker 
indicated that the Veteran reported a long-standing pattern of 
feeling "depressed and irritable" and that his symptoms had 
"increased dramatically following the time period post-Viet 
Nam."

At the April 2010 Board hearing (April 2010 Board hearing 
transcript, pages 14-18) the Veteran indicated that he had been 
beaten and mistreated while confined to the "brig" during 
service.  The Veteran indicated (April 2010 Board hearing 
transcript, page 17) that he still had nightmares from the 
beatings and essentially believed that the incidents during 
inservice confinement had caused his depression.

As noted, service treatment records show no complaints or 
diagnoses related to psychiatric disability, and the Veteran 
specifically denied depression, excessive worry, and nervous 
trouble of any kind on an October 1966 report of medical history.  
The Veteran's November 1966 service separation examination report 
showed that his psychiatric system was clinically evaluated as 
normal.  The evidence of record reveals that the first medical 
evidence of depression was years following service, and there is 
no competent medical evidence or opinion indicating that the 
Veteran's depression is related to service.

In this regard, the Board does not construe the language 
contained in the October 2007 letter as proving or suggesting a 
link between current psychiatric disability and the Veteran's 
active service.  The October 2007 letter did not note or discuss 
anything pertaining to the Veteran's asserted maltreatment in the 
"brig" during service.

The Veteran is competent to report that he felt depressed during 
service.  The Board finds, however, that the Veteran's statements 
as to continuity of depression symptomatology since service are 
less than credible (See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(noting that contemporaneous evidence has greater probative value 
than history as reported by the veteran).  Not only did the 
Veteran not note the presence of depression at the time of his 
separation from service, he in fact specifically denied that he 
had depression near the end of his service.  Further, as a 
layman, the Veteran simply does not have the necessary medical 
training and/or expertise to opine whether he has an acquired 
psychiatric disability related to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In short, the preponderance of the evidence is against service 
connection for psychiatric disability other than PTSD, including 
depression.

In reaching these conclusions concerning the Veteran's service 
connection claims, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence weighs against the claims, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for diabetes mellitus, including as secondary 
to Agent Orange exposure, is denied.

Service connection for low back disability, to include as 
secondary to service-connected pes planus disability, is denied.

Service connection for bilateral knee disability, to include as 
secondary to service-connected pes planus disability, is denied.

Service connection for an acquired psychiatric disability other 
than PTSD, to include depression, is denied.


REMAND

The Veteran seeks service connection for alcoholism as secondary 
to psychiatric disability, however diagnosed, to include PTSD.  
Service connection for an acquired psychiatric disorder other 
than PTSD, to include depression, was denied in the above Board 
decision.  Nevertheless, the United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  At his April 
2010 Board hearing (April 2010 Board hearing transcript, pages 9-
12) the Veteran raised the issue of whether new and material 
evidence has been received to reopen a claim of entitlement to 
service connection for PTSD.  The Board finds that the PTSD new 
and material evidence claim to reopen is inextricably intertwined 
with the issue of service connection for alcoholism as secondary 
to psychiatric disability, however diagnosed, to include PTSD.  
As such, appellate consideration of the claim for service 
connection for alcoholism will be deferred pending RO 
adjudication of the issue of whether new and material evidence 
has been received to reopen a claim for service connection for 
PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice for the claim of 
whether new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for PTSD.

2.  After completion of the above, 
including after affording the appropriate 
period for response, the AOJ should 
adjudicate the issue of whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for PTSD.  If the benefit sought 
is not granted, a statement of the case 
should be issued, and the Veteran and the 
representative should be afforded the 
appropriate period to respond.  Whether or 
not a timely appeal is received as to the 
claim to reopen a claim for service 
connection for PTSD based on receipt of new 
and material evidence, the case should be 
returned to the Board, as appropriate.  
Clemons, supra.

3.  Thereafter, if the AOJ has found that 
new and material evidence has been received 
to reopen a claim of entitlement to service 
connection for PTSD, and service connection 
has been established for PTSD, the Veteran 
should be afforded a VA examination to 
determine whether the Veteran has 
alcoholism as secondary to service-
connected psychiatric disability, however 
diagnosed, including PTSD.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran has 
alcoholism that is related to service-
connected psychiatric disability, however 
diagnosed, including PTSD.  Rationale 
should be provided for the opinion offered.

4.  Thereafter, the AOJ should adjudicate 
the issue of entitlement to service 
connection for alcoholism as secondary to 
service-connected psychiatric disability, 
however diagnosed, including PTSD.  Notice 
of the determination and the Veteran's 
appellate rights should be provided to the 
Veteran and his representative.  The case 
should then be returned to the Board for 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


